

Exh. 10.33
[logo.jpg]
OCZ Technology Group, Inc.
 



6373 San Ignacio Ave.., San Jose, CA 95119
Tel: (408) 733-8400 Fax: (408) 733-4900



December 30, 2009
 
Mr. Sunit Saxena
               



Re: Appointment to the Board of Directors (the “Board”) of OCZ Technology Group,
Inc. (the “Company”)


Dear Sunit:


On behalf of the Board, I am pleased to advise you that the Board has determined
to unanimously recommend to the stockholders of the Company your appointment as
a member of the Board.  We are prepared to make the recommendation and effect
the appointment as soon as possible, but we would like your confirmation that
you are prepared to serve before we take this action.  Accordingly, please
return a copy of this letter to me executed below to confirm your willingness to
serve.


Also, for diligence and SEC disclosure purposes, we have enclosed a form of
Director and Officer Questionnaire and request that you complete the
questionnaire and return it Kerry Smith, our Chief Financial Officer, as soon as
possible.


You will receive the same compensation as all other directors, which is as
follows:  $5,000 as a general quarterly stipend; $1,000 per meeting of the Board
attended by you in person; $500 per meeting of the Board attended by you via
telephone; $5,000 annually should you serve on the Audit Committee of the Board;
$2,500 annually for each of other committee of the Board on which you serve but
do not chair; and $7,500 annually for each committee of the Board for which you
serve as the chair.  You will also receive options to purchase 110,000 shares of
common stock at an exercise price to be valued at fair market value as
determined by the Board at the meeting immediately following your
appointment.  The options will vest ratably each month over the 36 months
immediately following their issuance.


We hope that you will be available to attend our next regular Board meeting on
Tuesday, January 26, 2010 at 10:00 AM, California time.  We are looking forward
to your joining the Board and I am personally looking forward to working with
you.



 
Yours truly,
     
  
   
Ryan Petersen



This is to advise you that I am prepared to serve on the Board if appointed by
the stockholders of the Company.


   
 
Sunit Saxena
 

 
 
 

--------------------------------------------------------------------------------

 